DETAILED ACTION
The communication dated 8/11/2022 has been entered and fully considered.
Claims 3-6, 9-11, and 16 have been amended. Claims 22 and 26 have been cancelled. Claims 1-21 and 23-25 remain pending. Claims 1-8 and 17-21 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-16 and 23-25, in the reply filed on 8/11/2022 is acknowledged.
Claims 1-8 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2022.

Response to Amendments and Arguments
The Applicant’s amendment of “rotatable means” to “turntable” in claims 3-6, 9-11 and 16 eliminates means plus function language. 
Applicant’s arguments, see pg. 12, filed 8/11/2022, with respect to the rejection(s) of claim(s) 9 and 16 under § 102 have been fully considered and are persuasive. The Applicant argues that SMIDA does not disclose or suggest that the molded body bundle originates from a loose spinning curtain. The Examiner agrees that SMIDA does not disclose or suggest that the molded body bundle originates from a loose spinning curtain. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 5288091 B2), hereinafter TAKAHASHI, in view of Magill et al. (U.S. PGPUB 2003/0035951), hereinafter MAGILL.
Regarding claim 9, TAKAHASHI teaches: A spin-device which comprises a bundling device for bundling of molded bodies from a loose spinning curtain extruded from spinnerets of a spinning device into a molded body bundle (TAKAHASHI teaches polymer fibers (2) are extruded from the spinning container (5) [0040]. TAKAHASHI teaches the fibers are turned into a bundle [Fig. 4].), which bundling device includes a rotation device with at least one turntable that is rotatable around a rotation axis (TAKAHASHI teaches the fibers (2) go to a collection body (3) that turns [Fig. 3], which Examiner is interpreting as a turntable. In the alternative, TAKAHASHI teaches polymer fibers (2) can be twisted by a twisting means (16), which Examiner is interpreting as a turntable [Fig. 1; 0043].), the turntable being configured such that the molded bodies are combined into the molded body bundle with the help of said turntable, wherein the turntable is for the torsion of the molded bodies (TAKAHASHI teaches the circulation of the annular collecting surface (3a) is performed by rotating the collecting body (3) [0042], which would implicitly apply torsion to the fibers (2), which Examiner is interpreting as the molded bodies [Fig. 1]. The twisting means (16) in TAKAHASHI would also inherently apply torsion to the fibers.), and that the rotation axis of the turntable is substantially parallel to the extrusion direction of the molded bodies (TAKAHASHI shows the rotation axis of the torsion means is substantially parallel to the extrusion direction of the fibers (2) [Fig. 1]. In the alternative, TAKAHASHI shows the twisting means (16) rotation axis is parallel to the extrusion direction of the fibers [Fig. 1]), wherein the rotation device is configured to receive ends of the molded bodies from the loose spinning curtain so that the ends of the molded bodies are deposited on the turntable (TAKAHASHI teaches the collection body (3) is configured to receive the ends of the fibers (2) from the spinning container (5) [0040; Fig. 1]. TAKAHASHI also teaches the ends of the fibers would go through the twisting means (16) as well [0043; Fig. 1].) and a torsion of the loose spinning curtain is generated by rotating motion of the turntable (Torsion to the loose fibers (2) would inherently be generated by the rotation motion of the collection body (3) and the twisting means (16)).
TAKAHASHI is silent as to the fibers being in a curtain format. In the same field of endeavor, spinning, MAGILL teaches multi-component fibers emerge from the spinneret in a melt spinning process and may form a vertically oriented curtain of downwardly moving fibers and move to an aspirator [0093]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TAKAHASHI, by having the fibers in a curtain form, as suggested by MAGILL, as it’s a known concept to draw fibers into a curtain form. See  KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."). 
Regarding claim 10, TAKAHASHI teaches: wherein the turntable is configured for twisting the extruded molded bodies around a common torsion axis and that the torsion axis of the molded bodies coincides with the rotation axis of the turntable (TAKAHASHI teaches drawing the polymer fibers and twisting it [0010], which would implicitly twist around a common torsion axis and the torsion axis coincides with the rotation axis of the collecting body (3) [Fig. 1; 0021]).
Regarding claim 16, TAKAHASHI teaches: Use of a rotation device comprising a turntable that is rotatable with respect to a spinning device, for bundling of molded bodies from a loose spinning curtain extruded from spinnerets of the spinning device into a molded body bundle by twisting these molded bodies by the turntable (TAKAHASHI teaches polymer fibers (2) can be twisted by a twisting means (16), which Examiner is interpreting as a turntable [Fig. 1; 0043]. TAKAHASHI also teaches a collection body (3) can be used to collect the polymer fibers (2) and the fibers would twist as the rotating shaft (3b) rotates [0042; Fig. 1]. Furthermore, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963), wherein the rotation device is configured to receive ends of the  molded bodies from the loose spinning curtain so that the ends of the  molded bodies are deposited on the turntable (TAKAHASHI teaches the collection body (3) is configured to receive the ends of the fibers (2) from the spinning container (5) [0040; Fig. 1]. TAKAHASHI also teaches the ends of the fibers would go through the twisting means (16) as well [0043; Fig. 1]) and a torsion of the loose spinning curtain is generated by rotating motion of the turntable (Torsion to the loose fibers (2) would inherently be generated by the rotation motion of the collection body (3) and the twisting means (16)).
TAKAHASHI is silent as to the fibers being in a curtain format. In the same field of endeavor, spinning, MAGILL teaches multi-component fibers emerge from the spinneret in a melt spinning process and may form a vertically oriented curtain of downwardly moving fibers and move to an aspirator [0093]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TAKAHASHI, by having the fibers in a curtain form, as suggested by MAGILL, as it’s a known concept to draw fibers into a curtain form. See  KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."). 
Claims 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zikeli et al. (U.S. PGPUB 2008/0048358), hereinafter ZIKELI, in view of Takahashi et al. (JP 5288091 B2), hereinafter TAKAHASHI.
Regarding claim 15, ZIKELI teaches: A spinning device for the continuous extrusion of molded bodies from a spinning solution comprising at least a spinning bath container containing a spinning bath (ZIKELI teaches a extrusion head (25) to extrude fibers from a spinning solution that has a spinning bath (28) [Abstract; 0062; Fig. 1; 0065; 0104]), spinnerets associated with the spinning bath container for the extrusion of the molded bodies from the spinnerets into the spinning bath (ZIKELI teaches a spinning head (25) for extruding fibres [Abstract]), with a spin-up device for spinning up the spinning devices according to claim 9 (ZIKELI shows a curtain of fibers is extruded from the spinning head (25) [Fig. 1]).
ZIKELI teaches all of the limitation as stated above, but is silent as to a spin-up device according to claim 9. In the same field of endeavor, spinnerets, TAKAHASHI teaches a spin-up device according to claim 9 [0040; 0043; Fig. 1]. It would have been obvious to one of ordinary skill in the art at to the time of the effective filing date of the applicant’s invention to modify ZIKELI, by having a spin-up device, as suggested by TAKAHASHI, in order to combing fibers into yarns without thickness difference and unevenness and can be obtained with high productivity and low cost [0004].
Regarding claim 25, ZIKELI teaches: wherein the molded bodies are cellulosic molded bodies extruded from a spinning solution comprising water, cellulose, and tertiary amine oxide (ZIKELI teaches fibres which are extruded from a cellulose solution of water, cellulose and tertiary amine oxide in a spinning head (25) [Abstract; 0020]). Furthermore, it is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969).
Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 5288091 B2), hereinafter TAKAHASHI, in view of Magill et al. (U.S. PGPUB 2003/0035951), hereinafter MAGILL as applied to claim 9 above, and further in view of Avril et al (U.S. 5,913,994), hereinafter AVRIL.
Regarding claim 11, TAKAHASHI and MAGILL teach all of the claimed limitations as stated above, but are silent as to: wherein the turntable includes holding elements to increase the adhesion between the molded bodies and the turntable. In the same field of endeavor, fibers, AVRIL teaches fiber (2) is orientated along a tangent to a circular rotatable platform (5) containing a plurality of pins (6) located along the perimeter (7) of the rotatable platform (5) [Col. 3, lines 1-5]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify TAKAHASHI and AVRIL, by having pins on a rotatable platform, as suggested by AVRIL, in order to secure the fiber to the platform [Col. 3, lines 9-15].
Regarding claim 23, AVRIL further teaches: wherein the holding elements are hooks (AVRIL teaches fiber (2) is orientated along a tangent to a circular rotatable platform (5) containing a plurality of pins (6) located along the perimeter (7) of the rotatable platform (5) [Col. 3, lines 1-5]. AVRIL teaches the fibers are hooked onto the platform by the pins (6) [Col. 3, lines 13-15]).
Claim(s) 12-14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 5288091 B2), hereinafter TAKAHASHI, in view of Magill et al. (U.S. PGPUB 2003/0035951), hereinafter MAGILL as applied to claim 9 above, and further in view of Arterburn et al. (U.S. 5,935,289), hereinafter ARTERBURN.
Regarding claim 12, TAKAHASHI and MAGILL teach all of the claimed limitations as stated above, but are silent as to: wherein the spin-up device includes a first manipulator arm with a first end effector, the first end effector including a gripper for grabbing a molded body bundle. In the same field of endeavor, fiber apparatus, ARTERBURN teaches an arm (160) that has a gripper to receive fiber strands [Col. 12, lines 45-48]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TAKAHASHI and MAGILL, by having an arm with a gripper, as suggested by ARTERBURN, in order to guide the fibers in a predetermined path [Col. 2, lines 55-62].
Regarding claim 13, ARTERBURN further teaches: wherein the spin-up device includes a second manipulator arm with a second end effector, the second end effector including the bundling device (ARTERBURN teaches a wand (104) fathering primary fibers (4) [Fig. 16[ Col. 14, lines 43-44]).
Regarding claim 14, ARTERBURN further teaches: wherein the bundling is configured as displaceable between a rest position and a use position (ARTERBURN teaches the wands (104, 106) are moved into a position such that the fiber bundle formed in the enclosure formed by the two wands is hanging, indicating at rest [Col. 15, lines 5-11]. After a predetermined time programmed into the control system, the fiber strands would be pulled and move downwardly [Col. 15, lines 13-15; Col. 15, lines 27-31]).
Regarding claim 24, ARTERBURN further teaches: wherein the bundling device is configured as displaceable between a rest position and a use position by means of the second manipulator arm (ARTERBURN teaches the wands (104, 106) are moved into a position such that the fiber bundle formed in the enclosure formed by the two wands is hanging, indicating at rest [Col. 15, lines 5-11]. After a predetermined time programmed into the control system, the fiber strands would be pulled and move downwardly [Col. 15, lines 13-15; Col. 15, lines 27-31]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748